Citation Nr: 1724387	
Decision Date: 06/28/17    Archive Date: 07/10/17

DOCKET NO.  12-00 943	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.


ATTORNEY FOR THE BOARD

A. Lindio, Counsel










INTRODUCTION

The Veteran served on active duty from November 1966 to November 1968.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision issued in July 2010 by the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana.  

Following the last supplemental statement of the case, the RO added additional VA medical records with the claims file.  The Board finds such evidence to be effectively duplicative of evidence previously considered by the RO.  As such, the Veteran is not prejudiced by the Board's review of this evidence.


FINDINGS OF FACT

1.  Bilateral hearing loss is not shown to be causally or etiologically related to any disease, injury, or incident in service.

2.  Tinnitus is not shown to be causally or etiologically related to any disease, injury, or incident in service.


CONCLUSIONS OF LAW

1.  Bilateral hearing loss was not incurred in or aggravated by the Veteran's active duty military service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.309 (2016).

2.  Tinnitus was not incurred in or aggravated by the Veteran's active duty military service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.309, 3.310 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Bilateral Hearing Loss and Tinnitus

The Veteran contends that he developed bilateral hearing loss and tinnitus due to service.  

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby.  38 U.S.C.A. 1110, 1131 (West 2014); 38 C.F.R. 3.303(a) (2016).

The Veteran has current diagnoses of both bilateral hearing loss and tinnitus.  (May 2010 VA examination).  As such, the question before the Board is whether such disorders are etiologically related to service.

The November 1968 separation evaluation documents hearing failed to meet the level of a hearing loss disability under 38 C.F.R. § 3.385.  The Board notes that it is unclear whether audiological thresholds in November 1968 were recorded in using American Standards Association (ASA) units (clearly used in the November 1966 pre-induction audiological evaluation) or International Standards Organization-American National Standards Institute (ISO-ANSI) units.  The Board has considered the November 1968 recorded metrics under both standards, relying on the unit measurements most favorable to the Veteran's appeal.  The November 1968 separation audiological evaluation similarly documents hearing that does not meet 38 C.F.R. § 3.385 for hearing loss under VA purposes under either standard.  

The only evidence to address the etiology of the claimed disorders is the May 2010 VA examination.

Based on evaluation of the Veteran, review of the evidence of record, and medical knowledge, the May 2010 VA examiner found that bilateral hearing loss was not due to service, as service records showed pre-existing hearing loss in the left ear (November 1966 pre-induction evaluation) with no significant change in hearing thresholds at separation (November 1968 evaluation).  The VA examination report documents records of the Veteran's lay statements and reported history in making this determination.  The May 2010 VA examiner also found that the Veteran's tinnitus was associated to bilateral hearing loss.  

As the Veteran's left ear hearing loss was documented on his pre-induction examination, the presumption of soundness does not apply.  The VA examiner effectively found that hearing loss of either ear was not caused or aggravated by service, finding no significant hearing change in service.  

The only lay statements provided regarding the Veteran's claims are not clear as to when the bilateral hearing loss and tinnitus started or if they were of a chronic nature.  During his May 2010 VA examination he indicated that his tinnitus "possibly" began since his military service and that he noticed his hearing loss in his "20s."  The record is clear though that the Veteran's left ear hearing loss actually pre-existed service and that his hearing did not worsen during service.  Therefore, even if the Veteran was exposed to acoustic trauma in service, though his DD 214 documents that he served in the capacity of a clerk typist and a cook, the VA examiner effectively found that such noise exposure did not cause his current bilateral hearing loss or aggravate his pre-existing left ear hearing loss.

Furthermore, the VA examiner found that his tinnitus was due to his hearing loss, which would mean it was either due to his pre-existing hearing loss prior to service or to post-service hearing loss.  

The VA examiner's negative opinion is considered probative, as it is uncontroverted by any evidence of record, apart the Veteran's own implied assertions.  See Black v. Brown, 10 Vet. App. 279, 284 (1997) (in determining the weight assigned to this evidence, the Board looks at factors such as the health care provider's knowledge and skill in analyzing the medical data).  Further, absent such countervailing medical evidence, the Board itself is prohibited from exercising its own independent judgment in the Veteran's favor.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (holding that the Board may not exercise its own independent judgment to resolve medical questions).

As the preponderance of the evidence is against the claim, the benefit of the doubt rule does not apply.  Gilbert v. Derwinski, 1 Vet. App. 49, 58 (1991).  The Veteran's claims for service connection for bilateral hearing loss and tinnitus are denied.  


ORDER

Service connection for bilateral hearing loss is denied.  

Service connection for tinnitus is denied.  



____________________________________________
H.M. WALKER  
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


